Reversed and Remanded and Memorandum Opinion filed December 27, 2018.




                                    In The

                   Fourteenth Court of Appeals

                            NO. 14-17-00982-CV

 CHENIERE ENERGY, INC. AND CHENIERE LNG TERMINALS, LLC,
                        Appellants
                                      V.

    PARALLAX ENTERPRISES LLC, PARALLAX ENERGY LLC,
 PARALLAX ENTERPRISES (NOLA) LLC, LIVE OAK LNG LLC, LIVE
 OAK LNG PIPELINE LLC, MOSS LAKE LNG LLC AND CALCASIEU
                    LNG LLC, Appellees

                   On Appeal from the 61st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-49685

               MEMORANDUM                      OPINION


      This is an interlocutory appeal from a trial court’s order granting a
temporary injunction. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(4) (West
Supp. 2018). The temporary injunction prevents appellants Cheniere Energy, Inc.
and Cheniere LNG Terminals, LLC (CLNGT) (collectively “Cheniere Parties”)
from non-judicially foreclosing on appellee Parallax Enterprises LLC’s equity
interest in a subsidiary, appellee Live Oak LNG LLC (Live Oak). In five issues,
the Cheniere Parties contend the trial court abused its discretion in granting
injunctive relief because appellees did not establish a probable right to recovery on
their claims or that they would suffer imminent irreparable injury absent an
injunction, and the trial court excluded certain evidence at the hearing on the
temporary injunction.

       We conclude the trial court abused its discretion in issuing the injunction
because appellees did not establish that they would suffer irreparable injury absent
an injunction. Even if CLNGT wrongfully forecloses on Parallax Enterprises’
equity interest in Live Oak, the damage or harm can be quantified and remedied
through monetary damages.         Because appellees did not meet their burden to
establish an inadequate remedy at law, we reverse the trial court’s order granting a
temporary injunction and remand for further proceedings.

                                     BACKGROUND

       The underlying dispute involves a failed attempt by the Cheniere Parties and
several Parallax-related entities1 (collectively “Parallax Parties”) to develop jointly
two mid-scale liquefied natural gas (LNG) facilities in Louisiana: Live Oak and
the Louisiana LNG project. The Parallax Parties allege that they reached an
agreement with the Cheniere Parties on all material terms for an “expanded joint
development agreement, business association, and venture” to develop the two
facilities. The proposed venture changed over time. According to the Parallax
Parties, the parties agreed Parallax Enterprises would take the front-line role in


       1
          The Parallax-related entities involved in this dispute include appellees Parallax
Enterprises LLC, Parallax Energy LLC, Parallax Enterprises (NOLA) LLC, Live Oak LNG LLC,
Live Oak LNG Pipeline LLC, Moss Lake LNG LLC and Calcasieu LNG LLC.

                                            2
developing the facilities and the Cheniere Parties would provide funding of up to
$120 million to develop the projects. The parties originally proposed to own the
projects on a 50/50 basis, but later proposed that the Cheniere Parties would pay
contractors directly to build the facilities and pay success fees to the Parallax
Parties upon completion.

      The Parallax Parties allege that while the parties were working on the
written terms of a final agreement, the Parallax Parties began incurring expenses to
develop the project.   The Parallax Parties hired Bechtel Corporation to begin
engineering and constructing the facilities. CLNGT advanced almost $46 million
in development funds. To obtain the funds, Parallax Enterprises signed a Secured
Promissory Note that was later amended several times (the Note). The Note was
guaranteed by several of the Parallax Parties, including Live Oak, a subsidiary
wholly owned by Parallax Enterprises. The Parallax Parties contend they signed
the Note only to satisfy the Cheniere Parties’ internal accounting department, and
that the parties always intended the money to be considered a capital
contribution—or equity—in the joint project rather than a loan that had to be
repaid. The Cheniere Parties maintain the parties never reached a final agreement
on the joint development of the projects and that the funds were advanced only as a
short-term loan pursuant to the express terms of the Note. At the time they signed
the Note, the Parallax Parties were not capitalized and had no assets or means to
repay a loan.

      Before the parties finalized the written terms of their agreement, the deal fell
through. CLNGT demanded repayment of the $46 million under the Note. The
Parallax Parties refused repayment, contending that the $46 million advanced
under the Note was not debt but a capital contribution and that additional funds
were due from the Cheniere Parties. According to the Parallax Parties, although

                                          3
the parties had not finalized a written agreement, the Parallax Parties proceeded to
develop the project and incurred expenses—including the execution of the Note—
based on the Cheniere Parties’ assurances that the advanced funds would be
considered equity and not debt. Live Oak alleged that it incurred substantial
liabilities to third parties, though it does not have any assets to pay the debts. The
Parallax Parties ceased development of the two projects and were left owing $10
million in debt to third parties.

      The Parallax Parties—including Live Oak—sued the Cheniere Parties,
alleging claims for breach of contract, breach of fiduciary duties, promissory
estoppel, quantum meruit, and fraudulent inducement of the Note. The Parallax
Parties also sought declaratory relief that the Note constitutes equity rather than
debt, and that the Note lacks an enforceable security interest. The Cheniere Parties
counterclaimed, asserting the right to repayment of the $46 million under the Note
and bringing third-party claims against four individual defendants and four entities
affiliated with those defendants. In addition, CLNGT served notice that it intended
to non-judicially foreclose on all of Parallax Enterprises’ equity interest in Live
Oak. The Cheniere Parties contend that Parallax Enterprises’ interest in Live Oak
was included as collateral to secure the Note.

      The Parallax Parties sought injunctive relief to prevent Cheniere from:
(1) foreclosing on Parallax Enterprises’ interest in Live Oak; (2) interfering with or
attempting to control the management, governance and/or operation of any of the
Parallax Parties; and (3) otherwise disrupting the normal course of business of any
of the Parallax Parties. The Parallax Parties also asserted that their rights under the
Note are the subject of the lawsuit and that allowing CLNGT to foreclose would
undermine the trial court’s jurisdiction because it would allow the Cheniere Parties
a “self-help remedy” without proving any of their claims. The Parallax Parties

                                          4
maintained that the debt was not valid or enforceable, and that CLNGT did not
have an enforceable security interest in Parallax Enterprises’ equity interest in Live
Oak. The Parallax Parties also argued imminent irreparable injury would result
absent injunctive relief because monetary relief would not adequately remedy the
interruption of Live Oak’s operations, loss of Parallax Enterprises’ management
and control of Live Oak, and loss of the court’s jurisdiction to determine the claims
brought.

      After an evidentiary hearing, the trial court granted the requested injunctive
relief. The trial court’s order states in pertinent part as follows:

      . . . the Court finds and holds that [the Parallax Parties] have
      demonstrated claims against [the Cheniere Parties]; have shown a
      likelihood of success on the merits of their claims; and, absent
      injunctive relief, will suffer imminent irreparable injury by, including
      but not limited to, losing ownership and control over assets, including
      the limited liability company interest of Live Oak LNG LLC, the
      rights to which are the subject of the parties’ claims in this action, and
      through which claims are made by [the Parallax Parties] against [the
      Cheniere Parties]. Absent injunctive relief, [the Parallax Parties] also
      will be forced to defend their right to control claims made against [the
      Cheniere Parties], including defending against attempted dismissal of
      legal claims that [the Parallax Parties] make against [the Cheniere
      Parties] and with regard to claims that [the Cheniere Parties] state they
      intend to assert through ownership of the limited liability company
      interest in Live Oak LNG, LLC. The Court finds that an injunction is
      necessary to avoid a party performing an act relating to the subject of
      the pending litigation, in violation of the rights of the applicant, and
      that the act would tend to render the judgment in the litigation
      ineffectual. As such, [the Parallax Parties] have established a right to
      injunctive relief pursuant to Tex. R. Civ. P. 683 and Tex. Civ. Prac. &
      Rem. Code §§ 65.011(1) and (2), and their application should be
      GRANTED.

      Pursuant to the terms of the injunction order, the Parallax Parties posted a
cash deposit in lieu of bond. This appeal followed.

                                            5
                                     ANALYSIS

      The Cheniere Parties raise the following issues in this appeal: (1) whether
the trial court abused its discretion in entering a temporary injunction preventing
them from exercising an express contractual right under the Note to foreclose on
Parallax Enterprises’ equity interest in Live Oak; (2) whether the trial court abused
its discretion in concluding that the Parallax Parties carried their burden to prove
an imminent, irreparable harm in the absence of injunctive relief; (3) whether the
trial court abused its discretion in concluding the Parallax Parties carried their
burden of proving a probable right to relief; (4) whether the trial court erred in
concluding that the Parallax Parties were entitled to an injunction under section
65.011 of the Texas Civil Practice and Remedies Code; and (5) whether the trial
court erred in precluding the Cheniere Parties from offering evidence relevant to
unclean hands. Regarding the Cheniere Parties’ second issue, we agree that the
Parallax Parties did not meet their burden of establishing imminent, irreparable
harm and conclude the trial court thus abused its discretion in issuing injunctive
relief under general principles of equity and under section 65.011 of the Texas
Civil Practice and Remedies Code. Given this disposition, we need not reach the
Cheniere Parties’ remaining issues. See Tex. R. App. P. 47.1

I.    Temporary injunction requirements and review

      The purpose of a temporary injunction is to preserve the status quo of the
subject matter of the litigation pending a trial on the merits. Butnaru v. Ford
Motor Co., 84 S.W.3d 198, 204 (Tex. 2002). A temporary injunction is an
extraordinary remedy and does not issue as a matter of right. Id. To obtain a
temporary injunction under equitable principles, the applicant must plead and
prove (1) a claim against the defendant, (2) a probable right to the relief sought,
and (3) a probable, imminent, and irreparable injury in the interim. Id.; Hsin-Chi-

                                         6
Su v. Vantage Drilling Co., 474 S.W.3d 284, 295 (Tex. App.—Houston [14th
Dist.] 2015, pet. denied). These equitable elements of injunctive relief likewise
apply to a request for injunctive relief under section 65.011 of the Texas Civil
Practice and Remedies Code. See Tex. Civ. Prac. & Rem. Code § 65.001 (“The
principles governing courts of equity govern injunction proceedings if not in
conflict with this chapter or other law.”); Town of Palm Valley v. Johnson, 87
S.W.3d 110, 111 (Tex. 2001) (per curiam) (applying irreparable harm element to
application under Section 65.011(1)); City of El Paso v. Caples Land Co., LLC,
408 S.W.3d 26, 37 (Tex. App.—El Paso 2013, pet. denied) (stating applicant must
establish both probable right to relief and irreparable injury in addition to showing
required by Section 65.011(2)).

      To show a probable right to relief on a claim, the applicant is not required to
establish that it will prevail at trial on the merits. Hsin-Chi-Su, 474 S.W.3d at 295.
With regard to imminent and irreparable injury in the interim, an injury is
considered irreparable if the party cannot be adequately compensated in damages
or if those damages are incapable of calculation. See Butnaru, 84 S.W.3d at 204;
N. Cypress Med. Ctr. Operating Co., Ltd. v. St. Laurent, 296 S.W.3d 171, 175
(Tex. App.—Houston [14th Dist.] 2009, no pet.). An adequate remedy at law is
one that is “as complete, practical, and efficient to the prompt administration of
justice as is equitable relief.” Tex. Black Iron, Inc. v. Arawak Energy Int’l Ltd.,
527 S.W.3d 579, 584 (Tex. App.—Houston [14th Dist.] 2017, no pet.).

      Money damages are generally adequate to compensate an injured party
unless the loss at issue is considered “legally ‘unique’ or irreplaceable.” See St.
Laurent, 296 S.W.3d at 175. Thus, trial courts grant injunctive relief in foreclosure
actions involving real property because real estate is generally considered unique.
See Butanaru, 84 S.W.3d at 211 (noting a trial court may grant equitable relief

                                          7
when dispute involves real property); Pinnacle Premier Props., Inc. v. Breton, 447
S.W.3d 558 565 n.10 (Tex. App.—Houston [14th Dist.] 2014, no pet.) (noting real
estate is generally considered unique). Courts typically do not enforce contract
rights by way of injunction, however, because an applicant who may recover
breach-of-contract damages can rarely establish an irreparable injury or inadequate
legal remedy. St. Laurent, 296 S.W.3d at 175. “In a temporary-injunction hearing,
the burden is on the applicant to prove that his damages cannot be calculated, not
on the non-movant to disprove that notion.” Id. at 177 (emphasis in original).

      We review a trial court’s order granting temporary injunctive relief for a
clear abuse of discretion. Henry v. Cox, 520 S.W.3d 28, 33 (Tex. 2017). In
reviewing the order, we view the evidence in the light most favorable to the trial
court’s ruling, indulging every reasonable inference in its favor. LasikPlus of Tex.,
P.C. v. Mattioli, 418 S.W.3d 210, 216 (Tex. App.—Houston [14th Dist.] 2013, no
pet.). We do not review or decide the underlying merits of the case, but instead
limit our review to the validity of the order. Henry, 520 S.W.3d at 33-34. The trial
court does not abuse its discretion if some evidence reasonably supports its ruling.
Id. at 34. A trial court abuses its discretion if it misapplies the law to the
established facts of the case. Tex. Black Iron, Inc., 527 S.W.3d at 584.

II.   The Parallax Parties did not establish an irreparable injury.

      The trial court found in its order that the Parallax Parties demonstrated an
imminent irreparable injury from the planned foreclosure because: (1) Parallax
Enterprises would lose ownership and control over assets, including Live Oak, the
rights to which are the subject of the parties’ claims in the case; and (2) the
Parallax Parties would be forced to defend against dismissal of claims that Live
Oak has asserted against the Cheniere Parties and against claims that the Cheniere
Parties state they intend to assert through Live Oak. The trial court concluded that

                                         8
injunctive relief is necessary to avoid the Cheniere Parties’ performing an act
relating to the subject of the pending litigation that would violate the Parallax
Parties’ rights and tend to render any judgment ineffectual under section 65.011(2).

      In their second issue, the Cheniere Parties argue that the Parallax Parties
failed to establish an imminent, irreparable injury, and the trial court abused its
discretion in making these findings, because any harm resulting from foreclosure
on the equity interest in Live Oak can be quantified through monetary damages.
We agree.

      As evidence of an imminent, irreparable injury, the Parallax Parties point to
the following: (1) Live Oak has significant debt to vendors, which it alleges it
incurred in reliance on the Cheniere Parties’ promise to fund the project; (2) a
portion of the $46 million advanced by the Cheniere Parties via the Note was used
to repay vendors for costs associated with development of the project; (3) Live
Oak’s only assets are its claims against the Cheniere Parties in this litigation; (4)
the attempt to foreclose is intended to provide the Cheniere Parties an avenue to
sue Live Oak’s principals and others for breach of fiduciary duty and other claims;
(5) foreclosure on the interest in Live Oak would allow the Cheniere Parties to
cause Live Oak to nonsuit its claims against them; and (6) at the time of the
injunction hearing, CLNGT had posted the interest in Live Oak for foreclosure.
These facts do not establish irreparable injury to the Parallax Parties.

      A.     Loss of the claims asserted by Live Oak against the Cheniere
             Parties
      The parties agree, and the evidence at the injunction hearing showed, that
Live Oak has no assets other than its claims in this litigation. Those claims are for
damages in the amount of the debt Live Oak incurred to vendors based on the
Cheniere Parties’ alleged promises, rescission or damages for alleged fraudulent

                                           9
inducement of the Note, and a declaratory judgment that the Note is properly
characterized as equity or does not create an enforceable security interest.

       The evidence showed that Live Oak’s debt to vendors, which Live Oak
alleges it incurred in reliance on the Cheniere Parties’ promise to fund the project,
is for a sum certain. Live Oak’s Accounts Payable Aging Detail report shows
outstanding debt to vendors in the amount of almost $4.3 million.                     Whether
CLNGT or Parallax Enterprises owns Live Oak and thus controls the claim
regarding its debt to vendors does not change the quantifiable value of the claim
that would be lost if the Cheniere Parties caused Live Oak to file a nonsuit. The
Parallax Parties argue that foreclosure of Parallax Enterprises’ interest in Live Oak
would deprive it “of the damages awardable on those claims,” which Parallax
Enterprises would have to spend money to relitigate on Live Oak’s behalf after
proving that the foreclosure was unlawful. But the value of the claims lost could
be quantified and awarded as damages in this case if it is shown that CLNGT
wrongfully foreclosed upon the interest,2 and some courts have held that attorneys’
fees are available for obtaining a declaration of wrongful foreclosure.3                    The
Parallax Parties produced no evidence that the Cheniere Parties could not pay any
such damages and fees. Cf. Tex. Black Iron, 527 S.W.3d at 587 (“Texas cases hold
that a plaintiff does not have an adequate remedy at law if the defendant faces

       2
         See St. Laurent, 296 S.W.3d at 177 (reversing injunctive relief because applicant failed
to establish his damages could not be calculated, noting expert witnesses frequently offer
opinions regarding the value of a partnership interest); Durkay v. Madco Oil Co., Inc., 862
S.W.2d 14, 21 (Tex. App.—Corpus Christi 1993, pet. denied) (stating measure of damages for
wrongful foreclosure is difference between value of property at time of foreclosure and any
indebtedness owed). In their reply brief, the Cheniere Parties describe the damages for the
wrongful foreclosure as “the amount of vendor charges Live Oak supposedly incurred in reliance
on Cheniere’s alleged representations for which Parallax Enterprises became liable as a result of
the foreclosure.”
       3
         See, e.g., Cadle Co. v. Ortiz, 227 S.W.3d 831, 837–38 (Tex. App.—Corpus Christi
2007, pet. denied).

                                               10
insolvency or becoming judgment proof before trial.”).

      Regarding the Note, the Parallax Parties are correct that if CLNGT
forecloses, the Cheniere Parties could cause Live Oak to nonsuit the fraudulent
inducement and declaratory judgment claims that Live Oak currently asserts. The
Parallax Parties’ representative testified that foreclosure may complicate the
litigation. But the other Parallax Parties are also either signatories to or guarantors
of the Note, and they maintain all of the same right and ability to rescind,
recharacterize, or obtain damages relating to the Note through their own claims
against the Cheniere Parties. The Parallax Parties’ right to relief under the Note
claims is thus unaffected by whether Live Oak also maintains those claims. To the
extent Live Oak suffers a separate negative impact from not pursuing these Note
claims, Parallax Enterprises can obtain damages for Live Oak if it proves wrongful
foreclosure as discussed above.

      B.     Potential for the Cheniere Parties to cause Live Oak to assert
             claims
      The Parallax Parties’ argument that foreclosure may allow the Cheniere
Parties to cause Live Oak to pursue claims against Live Oak’s principals—some of
whom are also principals of other Parallax Parties—also does not support the
injunction. Live Oak’s principals are not parties to the injunction, and the Parallax
Parties have no standing to assert a potential threat of litigation against others as
injury to themselves. See Heckman v. Williamson Cty., 369 S.W.3d 137, 155 (Tex.
2012) (standing requires showing that plaintiff—rather than a third party or the
public at large—was personally injured).

      The Parallax Parties maintain that the Cheniere Parties could cause Live Oak
to assert claims against them and that they have no legal remedy available to
recoup the costs of defending against frivolous claims. Such apprehensions of

                                          11
what the Cheniere Parties could do in the future do not constitute an imminent
irreparable injury necessary for injunctive relief.4            See Camp Mystic, Inc. v.
Eastland, 399 S.W.3d 266, 276 (Tex. App.—San Antonio 2012, no pet.) (“fear or
apprehension of the possibility of injury is not sufficient; injunctive relief requires
the plaintiff to prove the defendant has attempted or intends to harm the plaintiff in
the future” (internal quotation marks omitted)); Morris v. Collins, 881 S.W.2d 138,
140 (Tex. App.—Houston [1st Dist.] 1994, writ denied). There is no evidence that
the Cheniere Parties intend to cause Live Oak to assert claims against the Parallax
Parties, and apprehensions that they will do so cannot support injunctive relief.
Morris, 881 S.W.2d at 140.

       C.     Loss of control and ownership of Live Oak

       The Parallax Parties also point to the loss of continued control and
ownership by Parallax Enterprises over its interest in Live Oak as evidence of
irreparable injury. Courts have recognized the existence of an irreparable injury
where an applicant will suffer the loss of unique management rights in a company.
For example, in Sonwalkar v. St. Luke’s Sugar Land Partnership, L.L.P., the court
concluded that unique management rights related to interests in a limited liability
partnership supported injunctive relief.            394 S.W.3d 186, 201 (Tex. App.—
Houston [1st Dist.] 2012, no pet.). The management rights included the right to
participate in the selection of governing members of the partnership that could
block major actions, such as capital calls. Id.

       Unlike the applicant in Sonwalkar, the management rights cited by the
Parallax Parties in this case can be measured by a certain pecuniary standard. The
only evidence of management rights in Live Oak that would be lost concerned

       4
         We note that rules and statutes authorize sanctions against parties for filing frivolous
claims. Nath v. Tex. Children’s Hosp., 446 S.W.3d 355, 365 (Tex. 2014).

                                               12
management of claims in litigation. The value of claims in litigation can be
measured by a certain pecuniary standard regardless of who manages the claims,
and thus loss of management does not establish an irreparable injury. See St.
Laurent, 296 S.W.3d at 176 (finding no irreparable injury because loss of
partnership shares could be measured in money damages); see also Doerwald v.
MBank Fort Worth, N.A., 740 S.W.2d 86, 90 (Tex. App.—Fort Worth 1987, no
writ) (finding no irreparable injury because party to joint venture agreement with
5% interest in profits could be compensated for lost profits measured by pecuniary
loss standard).5

       D.     Section 65.011

       The Parallax Parties also argue that section 65.011(2) of the Texas Civil
Practice and Remedies Code authorizes the temporary injunction.                        Section
65.011(2) permits a trial court to issue an injunction when a party is about to
perform an act relating to the subject matter of pending litigation, in violation of
the rights of the applicant, and the act would tend to render the judgment in the
case ineffectual. See Tex. Civ. Prac. & Rem. Code § 65.011(2); Topletz v. City of
Dallas, No. 05-16-00741-CV, 2017 WL 1281393, at *4 (Tex. App.—Dallas Apr.
6, 2017, no pet.) (mem. op.) (affirming injunction in part where trial court found
conduct of defendants affected core functions of the court).

       We conclude that section 65.011(2) does not support the trial court’s
injunction here for two reasons. First, the Parallax Parties must also establish the
existence of an irreparable injury under section 65.011(2). See Town of Palm
       5
          Courts do recognize the propriety of injunctive relief where the enjoined conduct
threatens to disrupt an ongoing business. See Sonwalkar, 394 S.W.3d at 199-200; Liberty Mut.
Ins. Co. v. Mustang Tractor & Equip. Co., 812 S.W.2d 663, 666 (Tex. App.—Houston [14th
Dist.] 1991, no writ). But the Parallax Parties presented no evidence at the hearing and make no
argument on appeal that foreclosing on the equity interest in Live Oak would disrupt any
ongoing business.

                                              13
Valley, 87 S.W.3d at 111 (holding that applicant seeking a temporary injunction
under subsection 65.001(1) of the general injunction statute was not exempt from
traditional requirement of irreparable harm); City of El Paso, 408 S.W.3d at 37.
As discussed above, the Parallax Parties did not meet their burden of establishing
this element for injunctive relief.

      Second, the statute requires the Parallax Parties to establish that the act
complained of would render any judgment by the trial court ineffectual. The
Parallax Parties argue that allowing CLNGT to foreclose on the equity interest in
Live Oak under the Note would render a judgment in this case at least partially
ineffectual because the trial court could ultimately find that the Cheniere Parties
have no rights under the Note, thus allowing the Cheniere Parties to exercise
disputed rights before they can be adjudicated.                   But the Parallax Parties’
representative testified that even if CLNGT forecloses on Live Oak, Parallax
Enterprises would not dismiss its claims against the Cheniere Parties.6 Parallax
Enterprises does not contend it will be entitled to more money under its claims if it
owns Live Oak than if it does not. In other words, Parallax Enterprises’ ownership
of Live Oak does not affect its ability to pursue its claims regarding the validity of
the Note in this lawsuit. Because the Parallax Parties have not shown that the
relief they seek in this lawsuit would be affected even if the injunction were not
issued, there is no showing that the judgment would be rendered ineffectual. See
Guillermo Benavides Garza Inv. Co. v. Benavides, No. 04-13-00453-CV, 2014 WL
3339555, at *4 (Tex. App.—San Antonio July 9, 2014, no pet.) (mem. op.).

      As to any injury that Live Oak might suffer from foreclosure, nothing in the
record or in the Parallax Parties’ argument suggests that monetary damages could
not be awarded to compensate for wrongful foreclosure or that any judgment

      6
          The representative testified only that the lawsuit may get more complicated.

                                                14
awarding those damages would be ineffectual. See Hotze v. Hotze, No. 01-18-
00039-CV, 2018 WL 3431587, at *6 (Tex. App.—Houston [1st Dist.] July 17,
2018, no pet.) (mem. op.) (applicant presented no evidence that judgment rendered
against brothers for wrongfully receiving advance payments would be rendered
ineffectual). The cases the Parallax Parties cite involved materially different facts
and do not support a temporary injunction here. See Brazos River Conserv. &
Reclamation Dist. v. Allen, 171 S.W.2d 842, 847 (Tex. 1943) (permitting
injunction because allowing separate suit involving same subject matter to go
forward would “not afford a remedy as practical and efficient to the ends of justice
and its prompt administration as that of injunction”); Gen. Fin. Servs., Inc. v.
Practice Place, Inc., 897 S.W.2d 516, 519 (Tex. App.—Fort Worth 1995, no writ)
(involving foreclosure on real property); Trinity Water Reserve, Inc. v. Evans, 829
S.W.2d 851, 866 (Tex. App.—Beaumont 1992, no writ) (restraining action that
could put applicants into bankruptcy because applicants would have no realistic or
fully adequate remedy at law).

      We conclude that any damages to the Parallax Parties from the loss of
Parallax Enterprises’ equity interest in Live Oak can be measured by a certain
pecuniary standard. The trial court abused its discretion in finding the Parallax
Parties would suffer an irreparable injury where the evidence established any
losses could be compensated through monetary damages. We sustain the Cheniere
Parties’ second issue.

                                      CONCLUSION

      Having sustained the Cheniere Parties’ second issue asserting that the trial
court abused its discretion because the Parallax Parties have not established an
irreparable injury, we need not address the Cheniere Parties’ remaining issues. We
reverse the trial court’s order granting temporary injunctive relief and remand for

                                         15
further proceedings.




                                      /s/    J. Brett Busby
                                             Justice



Panel consists of Chief Justice Frost and Justices Boyce and Busby.




                                        16